 Case 1:19-cr-00283-CMH Document 29 Filed 10/24/19 Page 1 of 3 PageID# 126




                UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF VIRGINIA

                                Alexandria Division

                                               :
UNITED STATES OF AMERICA                       :
                                               :
v.                                             :    Case No.: 1:19-CR-283
                                               :
OKSANA VOVK                                    :
                                               :
             Defendant                         :
                                               :

                    MOTION TO DISMISS INDICTMENT

      COMES NOW the Defendant, Oksana Vovk, by and through counsel, and

respectfully moves the Court to dismiss the indictment in the instant case. In support

of this motion, Defendant states as follows:

      1.     On September 19, 2019, Defendant Oksana Vovk was named in a two

count indictment. Count One charges conspiracy to distribute 500 grams or more of

cocaine, in violation of 21 U.S.C. §§841(a)(1) & 846. Count Two charges conspiracy

to commit money laundering, in violation of 18 U.S.C. §1956. These charges must

be dismissed.

      2.     On July 21, 2017, the United States government filed a criminal

complaint charging Ms. Vovk with conspiracy to distribute 500 grams or more of

cocaine. On April 14, 2018, a Red Notice was published for Ms. Vovk, a Russian

National.
                                          1
 Case 1:19-cr-00283-CMH Document 29 Filed 10/24/19 Page 2 of 3 PageID# 127




      3.     She was arrested in Finland on December 15, 2018. On December 19,

2019, following her arrest, a second criminal complaint was filed charging her with

money laundering.

      4.     On June 20, 2019, she was extradited from Finland to the United States.

A preliminary hearing was held in this Court on June 24, 2019. On October 4, 2019,

Ms. Vovk was arraigned on the aforementioned indictment. A jury trial is set for

December 16, 2019.

      5.     While the United States has an extradition treaty with Finland, it does

not have such a treaty with Russia. See Finland Extradition Treaty with the United

States, 31 UST 944, TIAS 9626, 1203 UNTS 165 (May 11, 1980). The extradition

of Ms. Vovk, who is Russian, from Finland was, therefore, unlawful and the

indictment against her must be dismissed.

      6.     In addition, the delay between Ms. Vovk’s arrest and her extradition

violated her constitutional right to a speedy trial. The Speedy Trial Clause of the

Sixth Amendment provides that "[i]n all criminal prosecutions, the accused shall

enjoy the right to a speedy trial.” See U.S. Const. amend. VI.

      7.     Finally, Count Two of the indictment must be dismissed under the

“Rule of Specialty,” which provides that a country may not expand the charges

against someone arrested in a foreign country. In the instant case, the money

laundering complaint was filed after Ms. Vovk had already been arrested in Finland.


                                          2
 Case 1:19-cr-00283-CMH Document 29 Filed 10/24/19 Page 3 of 3 PageID# 128




At that time, she had only been charged with a cocaine conspiracy. Thus, she may

not be lawfully be indicted for money laundering in the United States

      WHEREFORE, Defendant respectfully requests that the Court grant the

foregoing motion in the interests of justice and dismiss the indictment.

                                       Respectfully submitted,

                                       OKSANA VOVK
                                       By Counsel


                                                    /s/
                                       Jeffrey Zimmerman, Esquire
                                       Virginia State Bar No. 38858
                                       Jeffrey Zimmerman, PLLC
                                       108 N. Alfred Street
                                       Alexandria, VA 22314
                                       Telephone Number: (703) 548-8911
                                       Facsimile Number: (703) 548-8935
                                       Email Address: www.zimpacer.com




                            CERTIFICATE OF SERVICE
      I hereby certify that on this 24th day of October 2019, a true and accurate copy
of the foregoing was electronically filed and served via the Court’s CM/ECF system
to all counsel of record.



                                       ____________/s/____________________
                                       JEFFREY D. ZIMMERMAN




                                          3
